On Rehearing.
This appeal was submitted May 18, 1910., Assignment of error No. 20 complained of the action of the court in refusing to defendant (appellant) charge D. This was the affirmative charge- for defendant as to count D of the complaint. In the brief filed for appellant upon the original submission, there was, as is conceded for appellant, no insistence whatever upon assignment No. 20. In April, 1911,. appellant’s counsel filed what is denominated as “Additional Brief for Appellant.” It consisted of the statement that “the general charge as to count D of the complaint should have been given,” and closed with the citation, in support of the statement, of Choate v. A. G. S. R. R. Co., 170 Ala. 590, 54 South. 507-509. A copy thereof was served *694upon counsel for appellee, according to the certificate, on April 5, 1911. The opinion was delivered on May 11, 1911. In its closing lines, this statement appears: “Every assignment of error insisted on in brief on submission (italics supplied) has been considered and treated in the opinion.” Necessarily the restriction of the consideration of the assignments of error to those only insisted upon in brief on submission excluded the belated argument expressed in the “Additional Brief for Appellant.” The question whether the belated insistence could be noticed was thoroughly considered by the court in consultation, and determined against appellant, as the quoted statement indicates. On rehearing, counsel for appellant again press the proposition and insist that the additional brief was within rule 13 of Supreme Court practice, and that its contention should be considered and given effect.
It is too well settled to now admit of doubt that the failure of an applicant to insist, in this court, upon errors assigned on the record is a waiver and abandonment thereof. — M. & C. R. R. Co. v. Martin, 131 Ala. 269, 280, 30 South. 827; Beyer v. Fields, 134 Ala. 236, 238, 32 South. 742; Pickering v. Townsend, 118 Ala. 351, 357, 23 South. 703; Western Railway Co. v. Arnett, 137 Ala. 414, 425, 34 South. 997; North Ala. Railway Co. v. Counts, 166 Ala. 550, 51 South. 938; among others. See, also, 4 Enc. L. & P. pp. 605, 606. The submission on brief, without insistence upon assignment 20, was, hence, a waiver and abandonment of that assignment. — Rule 10, Supreme Court Practice (Civil Code 1907, p. 1508). Pending the period between the submission and the presentation of the additional brief, many months afterwards, obviously the waiver was effective. So, under our practice, the real question is, Could the appellant retract, long after submission, the waiver thus deliberately made by the filing of an addi*695tional brief, as was here done? Bule 13 of Supreme Court practice has no reference to the retraction of the waiver wrought by the failure to insist upon an assignment of error. The additional brief thereby contemplated must, as far as appellant is concerned, be in support of errors already urged upon submission.
The time for appellant’s election of the errors assigned upon which he will rely and insist (rule 10, S. C. Pr.) is when the appeal is submitted. If he does not do' so, he has abandoned — waived—the error assigned. If then he must have elected, with waiver ás to those errors not then urged, there can be, in the nature of things, no other stage of the proceeding in this court where he may retract the legal effect of his former inaction with respect to errors assigned. His submission of the appeal upon a brief wholly silent as to one or more of the errors assigned commits the appeal to the court just as if the waived or abandoned errors had not been assigned. The assignment of errors being in the nature of a complaint in pleading by appellant, his abandonment or waiver of one or more assignments is not different, in principle, from like action by a plaintiff at nisi prius, with reference to counts in his declaration after the submission of the case to the trier thereof. As a matter of orderly procedure alone in this court, any other practice in this regard would be confusing and retarding. If an appellant might, months after submission and before the decision was delivered, press errors not insisted on at the submission, it would be required that appellee have a reasonable opportunity in which to reply to the insistence upon theretofore abandoned errors; and hence the consideration of the appeal by the court suspended during this period. Indeed it might, and, if the practice were allowed, doubtless would often, occur that the questions urged on the submission had been decided and the opinion of the *696court prepared to be delivered when the new insistence . was presented by additional brief, whereupon the court would be required, after reasonable opportunity afforded appellee to reply to appellant’s additional brief, to restore the appeal to a status of consideration; whereas, it had been fully decided upon the questions urged at the submission. It is evident that the practice this appellant’s contention would lead to would permit the assignment of numerous errors and the submission upon an insistence as to one only of them, and a periodic presentation of arguments in support of theretofore unurged assignments. An artful appellant, who desired delay, might thus be invited to effect his purpose. The following decisions, noted on brief for appellee, of other jurisdictions, with others cited in them, support our conclusion in this regard: — Gates v. B. & O. Ry. Co., 154 Ind. 338, 56 N. E. 722; Sligh v. Shelton R. Co., 20 Wash. 16, 54 Pac. 764; Foster v. East Jordan Lumber Co., 141 Mich. 316, 104 N. W. 617; State v. Omaha Nat. Bank, 59 Neb. 483, 81 N. W. 322.
But had appellant included in his brief on submission an insistence on assignment 20, as upon the authority of Choate v. A. G. S. R. R. Co., supra, it would not have availed. At the request of the defendant (appellant) the court gave charge 2, as follows: “I charge you, gentlemen of the jury, that Ranzy L. Holland was a trespasser, and the defendant owed him no duty, except to, in good faith, make an effort to avoid injuring him after actually discovering his peril.”
The theory upon which appellant would apply the ruling in Choate v. A. G. S. R. R. Co., supra, was that Holland was alleged in count D to have been, when stricken, a stranger (and he was, if a trespasser) in respect of relation in employment to the appellant; whereas, the evidence showed that the relation of mas-ter and servant existed, and negligence by Holland,, in *697the performance of a duty while in that relation. — Helton v. Ala. Mid. R. R. Co., 97 Ala. 284, 12 South. 276. As is evident, the quoted charge given at appellant’s insistance and request advised the jury in immediate opposition to the theory of variance taken and applied in Choate v. A. G. S. R. R. Co., supra. Having induced the court to so instruct the jury, the appellant cannot, in this court, complain of the refusal of an instruction that, to have been properly, given, must have assuméda status immediately opposed to that pronounced in the instruction (2) that was given at appellant’s request. ■ — ■Clarke v. Dunn, 161 Ala. 633, 639, 50 South. 93, and authorities therein cited; Shelton’s Case, 73 Ala. 5; Leonard’s Case, 66 Ala. 461.
The application for rehearing is denied.
Dowdell, C. J., and Anderson, Mayfield, Sayre, and Somerville, JJ., concur.